In an action to recover damages for libel, the defendant appeals from an order of the Supreme Court, Queens County, dated November 30, 1959, denying his motion for summary judgment dismissing the complaint. Order affirmed, with $10 costs and disbursements. Assuming that upon the trial the surrounding circumstances would indicate reason for a ruling that the letter of February 4, 1959 was a privileged communication, the affidavits show that there is a triable issue of fact as to actual malice. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.